Citation Nr: 9929388	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-19 065	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' Appeals 
(Board) denying a claim of entitlement to payment or 
reimbursement for medical expenses incurred in connection 
with the veteran's unauthorized private medical care 
(including transportation via a private ambulance and private 
hospital emergency room treatment) on September 23, 1996, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Leon E. Smith, Jr., Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The moving party is the widow of the veteran who had active 
service from May 1953 to March 1955.

This matter comes before the Board based on a CUE motion as 
to a Board decision of May 27, 1998, which denied a claim for 
entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's unauthorized 
private medical care (including transportation via a private 
ambulance and private hospital emergency room treatment) on 
September 23, 1996.  At the time of the Board's denial of the 
moving party's motion for reconsideration in October 1998, 
the Board advised the moving party that it would also 
consider her motion as a request for revision of the Board's 
May 27, 1998 decision on the grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a written brief 
on behalf of the moving party on April 5, 1999 by attorney 
Leon E. Smith, Jr., entitled Request for Revision of Board's 
May 27, 1998 Decision on the grounds of CUE.  Although the 
veteran was represented by the Veterans of Foreign Wars of 
the United States (VFW) with respect to the claim that was 
denied by the Board in May 1998, and that the record contains 
neither a revocation of the power of attorney (POA) in favor 
of VFW nor a new POA in favor of attorney Smith, the Board 
finds that for the purpose of a claim of CUE as to a prior 
Board decision, the usual formalities as to representation 
are not necessarily applicable, and the Board may and has 
considered the brief submitted on behalf of the moving party.  
The Board further notes that the moving party's attorney 
specifically acknowledged the Board's March 1999 letter, and 
indicated that the April 5, 1999 document "purported to 
accomplish that purpose, seeking a revision of the decision 
on grounds of clear and unmistakable error."  Accordingly, 
the Board finds that while the moving party did not 
specifically acknowledge that her motion of reconsideration 
could be construed as her motion for CUE, her counsel has 
specifically indicated that his brief could be construed as 
such, and that the moving party and her attorney have 
therefore authorized the Board to proceed with review of a 
motion for CUE.


FINDING OF FACT

The May 1998 Board decision which denied a claim for 
entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's unauthorized 
private medical care (including transportation via a private 
ambulance and private hospital emergency room treatment) on 
September 23, 1996, correctly applied existing statutes 
and/or regulations and was consistent with and supported by 
the evidence then of record.


CONCLUSION OF LAW

The May 1998 Board decision did not contain CUE.  38 U.S.C.A. 
§ 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. Reg. 2134 
(1999) (to be codified at 38 C.F.R. § 20.1403).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the May 1998 decision, the Board noted that at the time of 
the veteran's death, he was service-connected for the single 
disability of ulcerative colitis, rated as 30 percent 
disabling, and that entitlement to reimbursement of, or 
payment for, medical expenses incurred without prior VA 
authorization was based on the satisfaction of three 
requirements.  The initial criterion was that the veteran's 
treatment must have been for an adjudicated service-connected 
disability or a nonservice-connected disability adjunct to, 
and aggravating, an adjudicated service-connected disability.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1997).  
In this regard, the Board specifically found that the record 
plainly demonstrated that the veteran was not treated for a 
service-connected disability on September 23, 1996, and that 
the threshold legal criterion had not been satisfied.  
Therefore, because the mandatory requirements for VA 
reimbursement of medical expenses had not been met, the Board 
concluded that the appeal must be denied. 

In a brief which was noted to constitute the moving party's 
CUE motion as to the Board decision of May 1998, the moving 
party's attorney asserts that obtaining prior approval from 
the VA for the treatment rendered on September 23, 1996 would 
not have been reasonable, sound, wise or practicable, that 
this was a medical emergency of such a nature that to delay 
would have been even more hazardous to the veteran's life, 
and that the acceptance by the regional office (RO) of 
certain evidence concerning treatment of the veteran's 
coronary symptoms in August 1995 and/or the increase in 
service disability benefits on or about December 28, 1995 
somehow justified a finding that the veteran's heart 
condition was a service-connected disability at the time of 
the treatment rendered on September 23, 1996, or that this 
nonservice-connected disability was adjunct to, and 
aggravating, an adjudicated service-connected disability.


II.  Analysis

The moving party was provided with CUE regulations in March 
1999 that advised the moving party of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  In his brief of March 1999, the representative 
of the moving party addresses the issues of medical emergency 
and why prior approval of the VA under these circumstances 
was not warranted.  These assertions are not responsive to 
the basis for the decision of the Board in May 1998.  In that 
determination, the Board found that the claimant had not 
satisfied the first of three criteria required to warrant 
award of the benefit sought.  Specifically, the Board 
concluded that the veteran's treatment was not for an 
adjudicated service-connected disability or a nonservice-
connected disability adjunct to, and aggravating, an 
adjudicated service-connected disability.  

The moving party's attorney also made reference to the 
acceptance by the RO of certain evidence concerning treatment 
of the veteran's coronary symptoms in August 1995 and/or the 
increase in "VA benefits" or "Service disability benefits" 
to $298 on or about December 28, 1995, in an apparent effort 
to demonstrate that this somehow justified a finding that the 
veteran's heart condition was a service-connected disability 
at the time of the treatment rendered on September 23, 1996, 
or that this nonservice-connected disability was adjunct to, 
and aggravating, an adjudicated service-connected disability.  
The pleadings cite to no rating determination that granted 
service connection for cardiovascular disease at any time, 
and the record contains no such determination.  The 
correspondence in August 1995 referring to medical evidence 
regarding cardiovascular disability was in the context of the 
RO determination that basic entitlement was established for 
nonservice-connected pension benefits.  The notice advising 
the veteran of an increase in his disability compensation to 
$298 dated January 1996 shows the increase was effective in 
December 1, 1995, and that the reason (in bold type) for the 
increase was because "we are now paying you the additional 
for a spouse." 

The moving party and her representative point to no specific 
evidence that undebatably demonstrated the moving party's 
entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's unauthorized 
private medical care (including transportation via a private 
ambulance and private hospital emergency room treatment) on 
September 23, 1996.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.



ORDER

The May 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


